RENDERED: DECEMBER 3, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0468-MR

BRIAN EDMONDS                                                       APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE MARY M. SHAW, JUDGE
                       ACTION NO. 12-CR-000097


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                               OPINION
                         AFFIRMING IN PART,
                  VACATING IN PART, AND REMANDING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Brian Edmonds brings this appeal from a February 20, 2019,

opinion and order of the Jefferson Circuit Court denying Edmonds’ motions under

Kentucky Rules of Criminal Procedure (RCr) 11.42, RCr 10.02, and Kentucky

Rules of Civil Procedure (CR) 60.02. We affirm in part, vacate in part, and

remand.
             On December 10, 2011, Curtis Smith and Deshone Henry were shot

and killed outside of Curtis Smith’s vehicle in Louisville, Kentucky. The bullets

were fired from a single gun, and several calls to 911 indicated that two African-

American men were seen fleeing from the crime scene. In a recorded call with his

girlfriend, Edmonds admitted to shooting both men because of a disagreement over

a drug transaction. DNA evidence from Edmonds was underneath Curtis Smith’s

fingernails, along with the DNA from an unknown male.

             Edmonds was indicted upon two counts of murder and with tampering

with physical evidence. The Commonwealth also filed a Notice of Aggravating

Circumstances indicating that Edmonds would be eligible for the death penalty.

The jury convicted Edmonds upon two counts of murder, but before sentencing,

Edmonds entered into a plea agreement with the Commonwealth. Thereunder,

Edmonds would forego the right of appeal, and the Commonwealth would

recommend a sentence of life imprisonment without parole for 25 years. By

judgment entered December 21, 2015, Edmonds was sentenced in accordance with

the agreement.

             On April 30, 2018, and August 2, 2018, Edmonds filed an RCr 11.42

motion, an RCr 10.02 motion, and a CR 60.02 motion. In these motions, Edmonds

advanced three bases for relief. First, Edmonds alleged that in 2018 he discovered

Brandon Smith had admitted to killing both Curtis Smith and Deshone Henry.


                                        -2-
Unbeknownst to him at the time of trial, Edmonds claimed that trial counsel had

subpoenaed Brandon Smith to testify concerning his confession to killing the two

men but ultimately failed to call him at trial. Edmonds attached Brandon Smith’s

affidavit and statement to the motions; therein, Brandon Smith admitted to killing

both Curtis Smith and Deshone Henry and admitted he was subpoenaed to testify

at trial. Based upon this newly discovered evidence, Edmonds alleged he was

entitled to a new trial. Second, Edmonds asserted that trial counsel was ineffective

for refusing to permit Edmonds to testify in his own defense during trial, and third,

Edmonds maintained trial counsel was ineffective for failing to present evidence of

a mental deficiency.

             By opinion and order, the circuit court summarily denied Edmonds’

motions for relief. To support same, the circuit court reasoned:

                     Mr. Edmonds’ first argument in his RCr 11.42
             motion-that trial counsel was ineffective because they
             failed to call Mr. [Brandon] Smith-fails because the
             record reflects that counsel made a tactical decision not
             to call him as a witness. Outside the presence of the jury
             trial counsel informed the Court Mr. Edmonds would put
             on no proof. Further, counsel stated they had Mr.
             [Brandon] Smith transported to Jefferson County “out of
             an abundance of caution” but that they did not “need”
             him. This statement creates a strong inference that trial
             counsel deliberated about whether to call Mr. [Brandon]
             Smith, a convicted felon who would be wearing a prison
             jumpsuit and subject to cross-examination by a skilled
             prosecutor, and decided he would not further Mr.
             Edmonds’ defense. Indeed, [Brandon] Smith’s testimony
             would have placed Mr. Edmonds at the crime scene and

                                         -3-
raised several questions about his involvement given the
physical evidence linking him to the shootings, not to
mention his statement to his girlfriend that he was the
shooter and acted alone. It is clear from the record that
trial counsel made a reasoned strategic decision not to
[c]all Mr. [Brandon] Smith as a witness.

       Mr. Edmonds’ second argument-that trial counsel
denied him his right to testify-fails because (1) he waived
his right to testify and (2) it is insufficiently plead [sic].
“The right to testify is personal to the defendant, may be
relinquished only by the defendant, and the defendant’s
relinquishment of the right must be knowing and
intentional. The defense counsel’s role is to advise the
defendant whether or not the defendant should take the
stand, but it is for the defendant, ultimately, to decide.”
“Generally, a trial court does not need to address the
voluntariness of a defendant’s waiver sua sponte unless
there are statements or actions from the defendant
indicating disagreement with counsel or the desire to
testify.” . . . .

        The record reflects that Mr. Edmonds knew he had
a right to testify (and the right to remain silent) because
trial counsel discussed these rights during voir dire.
Further, as noted above, he said nothing when trial
counsel told the Court he would present no proof, and
there was no indication that Mr. Edmonds desired to
testify or had a disagreement with counsel about the
matter. Accordingly, he waived his right to testify, and
such a waiver forecloses the possibility of raising the
issue in a motion under RCr 11.42.

       Turning to sufficiency of Mr. Edmonds’ pleading,
RCr 11.42 requires movants to file briefs that include
factual support and sound rational [sic] instead of vague
statements that the trial’s outcome would have been
different had counsel done things differently. . . .




                             -4-
       In his brief, Mr. Edmonds states the following
about the testimony he would have provided if allowed to
testify:

      [He would] advance and support his [alternative
      perpetrator] defense and explain the context of the
      statement he made after being arrested.

      ...

      It was Edmonds [sic] desire to have Brandon
      Smith testify to the fact that he shot and killed the
      victims and then follow up his testimony with his
      own to put before the jury a comprehensive picture
      of the circumstances surrounding the murders, his
      presence at the crime scene and the statement he
      made after he was arrested.

These statements provide only a vague explanation of the
strategy Mr. Edmonds states he wanted to implement
during his trial; he does not provide facts as to what his
testimony would have been or how they would have
influenced the jury. . . .

      The same rational [sic] applies for Mr. Edmonds’
argument that trial counsel failed to present evidence of a
mental deficiency that could mitigate his culpability,
provide context for his actions, and prevent him from
understanding the implications of his sentencing
agreement. Mr. Edmonds alludes to suffering a mental
condition at the time of the shooting, but provides no
evidence of such. The Court granted him leave to
supplement his brief on May 22, 2018; the record reflects
he has not acted upon this opportunity, and his motion
remains insufficiently plead [sic].

      ....

      Mr. Edmonds’ CR 60.02 motion relies upon
subsections (d)-fraud affecting the proceedings-and (f)-a

                            -5-
reason of extraordinary nature. However, Mr. Edmonds’
brief exclusively addresses the purported new evidence in
Brandon Smith’s affidavit and statement. Accordingly,
Subsection (d) is inapplicable because Mr. Edmonds did
not address fraud in his brief, and trial counsel’s decision
not to call a witness does not amount to fraud affecting
the proceedings as understood in the relevant case law.
Subsection (f) is unavailable because subsection (b)
addresses newly discovered evidence. A motion under
CR 60.02(b) is time barred at this juncture, which could
explain utilizing the other subsections.

       A motion for a new trial on the grounds of newly
discovered evidence under RCr 10.02 and 10.06 is not
time barred if the movant can show good cause for filing
the motion after the one-year limitations period. Related
to the issue of good cause is the disclosure of facts
relating to the movant’s attempt to discover the putative
newly discovered evidence, which is at the heart of the
Court’s concern about Mr. Edmonds’ motion: “a motion
for new trial on the ground of newly discovered evidence
will not be considered unless the defendant files his own
affidavit showing [reasonable] diligence in attempting to
discover the new evidence before the first trial.” This
applies to trial counsel and the defendant: “On the
question of newly discovered evidence it is necessary
that the diligence of both be shown.” Mr. Edmonds did
not file the requisite affidavit, so his motion must be
denied. Nevertheless, the Court will evaluate whether he
exercised reasonable diligence based upon his briefs and
accompanying exhibits.

       Mr. Edmonds’ briefs assert that the contents of Mr.
[Brandon] Smith’s affidavit and statement are the newly
discovered evidence. To this end, Mr. Edmonds avers
that he did not know Mr. [Brandon] Smith told trial
counsel that he shot the victims and would testify
accordingly. In the absence of the requisite affidavit and
taking Mr. [Brandon] Smith’s affidavit and statement as
true, there are only two conclusions that can be drawn:

                            -6-
             either (1) Mr. Edmonds did, in fact, know about Mr.
             [Brandon] Smith’s confession and offer to testify before
             trial or (2) he simply failed to ask counsel about their
             investigation of his claim that Mr. [Brandon] Smith was
             the shooter. Either action cannot amount to good cause
             under the rule for filing a motion for a new trial on
             grounds of newly discovered evidence outside the
             prescribed time limit because the prior scenario does not
             entail newly discovered evidence and the latter involves
             insufficient diligence. Accordingly, the motion under
             RCr 10.02 and 10.06 must be dismissed.

February 20, 2019, opinion and order at 4-9 (footnotes and citations omitted).

This appeal follows.

             Edmonds initially contends that the circuit court erred by denying his

CR 60.02 and RCr 10.02 motions. Edmonds asserts that Brandon Smith’s

confession to murdering the victims constitutes newly discovered evidence that

Edmonds was not aware of at the time of trial. Edmonds maintains that Brandon

Smith’s confession demonstrates Edmonds’ actual innocence of the murders.

Edmonds believes he is entitled to a new trial under CR 60.02(f) and RCr 10.02

based upon newly discovered evidence.

             We begin by setting forth relevant portions of Brandon Smith’s

affidavit:

                                    AFFIDAVIT

                   I, Brandon L. Smith, declare under penalty of
             perjury that the following is true and correct to the best of
             my knowledge and belief: In 2015 I offered to testify on
             behalf of Brian D. Edmonds, that it was not him who

                                         -7-
            killed Curtis Smith and Deshawn [sic] Henry on
            December 10, 2011.

                    In 2015 representatives I assumed were for Mr.
            Edmonds came to Green River Correctional Complex, in
            which time I told them that it was me that killed the two
            victims, they told me they would return, they never came
            back but I was brought to court by Mr. Edmonds attorney
            to testify to the details enclosed in my hand written
            (statement attached to this affidavit) which state the
            details of the incident the night of Dec. 10, 2011. I
            awaited to testify in Mr. Edmonds trial but his attorney’s
            [sic] would later tell me that they no longer needed me to
            testify in behalf of Mr. Edmonds.

                   I swear that the statement attached to this affidavit
            is true and that I am not being coerced in any matter.

The following statement by Brandon Smith was attached to the affidavit:

                   I Brandon L. Smith am writing this letter on my
            own will, neither am I under any influence of drugs or
            alcohol. On the date of December 10, 2011[,] at
            approximate[l]y 7:57 pm committed the double murder
            of Deshawn [sic] Henry and Curtis Smith. I Brandon
            Smith was over [at] the house of a [sic] ex-girlfriend
            when I seen [sic] a white pontiac pull up that I assumed
            was a buyer of crack cocaine. I Brandon L. Smith
            approach [sic] the passenger side to make a crack cocaine
            sell, when I opened the door I seen [sic] Brian D.
            Edmonds in the car with the victims. I Brandon L. Smith
            asked Brian D. Edmonds if I could talk to him for a
            second, after I noticed the victims were the ones that
            robbed me and stripped me naked days before. I had
            been notified via Facebook that Brian D. Edmonds had
            been hanging w/the victims but he continuo[u]sly lied to
            me, which left me in a state of rage and feeling of
            betrayal by a person I considered family. Brian D.
            Edmonds get [sic] out [of] the car and I Brandon L.
            Smith begun [sic] to shoot the driver Curtis Smith.

                                         -8-
              Deshawn [sic] Henry proceed [sic] to hurriedly get out
              the passenger seat and I fired shots thinking he was
              armed, striking him in the head. I Brandon L. Smith then
              went around to the drivers seat and pulled Curtis Smith
              out and checked his pockets for my five thousand they
              robbed me for days before. After which Brian D.
              Edmonds asked me what I was doing, I told him I felt he
              was playing both sides of fence, so you with them. I
              attempted to raise the gun Brian D. Edmonds grabbed it
              and I tried to fire the gun but it clicked, cause there was
              no more bullets in the gun. He let go of the gun [and] I
              struck him a few times then he fled, but Brian D.
              Edmonds is not responsibile [sic] for my actions.

              Under CR 60.02(f), the “court may, upon such terms as are just,

relieve a party . . . from its final judgment . . . upon . . . any other reason of an

extraordinary nature justifying relief.” To prevail upon a claim of newly

discovered evidence, the evidence must be “of such decisive value or force that it

would, with reasonable certainty, have changed the verdict or that it would

probably change the result.” Foley v. Commonwealth, 425 S.W.3d 880, 886 (Ky.

2014) (quoting Jennings v. Commonwealth, 380 S.W.2d 284, 285-86 (Ky. 1964)).

Evidence is considered newly discovered only if it “could not have been obtained

at the time of trial through the exercise of reasonable diligence.” Foley, 425

S.W.3d at 887 (quoting Commonwealth v. Harris, 250 S.W.3d 637, 642 (Ky.

2008)).

              And, a motion for new trial under RCr 10.02 permits a defendant to

seek “a new trial for any cause which prevented the defendant from having a fair


                                            -9-
trial, or if required in the interest of justice.” The discovery of new evidence may

constitute a ground of relief. RCr 10.06(1); St. Clair v. Commonwealth, 451

S.W.3d 597, 616 (Ky. 2014). However, such newly discovered evidence must

have been “undiscoverable” at the time of trial. Commonwealth v. Carneal, 274

S.W.3d 420, 432 (Ky. 2008). The motion must be accompanied by an affidavit by

the defendant and by his counsel showing they exercised sufficient diligence in an

attempt to discover the evidence before trial. We review the circuit court’s

decision as to a CR 60.02 motion or an RCr 10.02 motion for abuse of discretion.

Foley, 425 S.W.3d at 886; Bedingfield v. Commonwealth, 260 S.W.3d 805, 810

(Ky. 2008).

              According to Brandon Smith’s affidavit and statement, it is patently

clear that Edmonds knew that Brandon Smith shot both victims, as he allegedly

witnessed the same. Additionally, Edmonds alleged that Brandon Smith was

subpoenaed by trial counsel to testify at trial as to shooting the victims;

consequently, it is, likewise, clear that trial counsel knew of Brandon Smith’s

alleged role in the murders. From these two facts alone, it is axiomatic that

Brandon Smith’s affidavit and statement do not qualify as newly discovered

evidence under CR 60.02(f) or under RCr 10.02. See Foley, 425 S.W.3d at 887;

Carneal, 274 S.W.3d at 432. At the time of trial, Edmonds and trial counsel knew

of Brandon Smith and of his alleged culpability for the murders. Thus, we


                                         -10-
conclude the circuit court did not abuse its discretion by denying Edmonds’ CR

60.02(f) and RCr 10.02 motions.

             Edmonds next asserts that trial counsel rendered ineffective assistance

at trial. In particular, Edmonds maintains that trial counsel was ineffective for

failing to call Brandon Smith as a witness and for failing to allow Edmonds to

testify in his own defense at trial. Edmonds states that “defense representatives

interviewed Brandon Smith and, based on what he told them, trial counsel obtained

an order of personal appearance for his presence for trial[.]” Edmonds Brief at 11-

12. Edmonds maintains that trial counsel erroneously failed to call Brandon Smith

as a witness and failed to “put on any other proof for the defense.” Edmonds Brief

at 12. Edmonds argues that Brandon Smith’s confession to the murders would

have been pivotal evidence during trial. Additionally, Edmonds maintains that he

wanted to testify in his own defense at trial, but trial counsel erroneously would not

permit him to do so.

             To prevail upon a claim of ineffective assistance of counsel, Edmonds

must demonstrate that counsel’s performance was deficient and that such

deficiency was prejudicial. Strickland v. Washington, 466 U.S. 668, 687 (1984).

Trial counsel’s performance is considered deficient if “counsel made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant

by the Sixth Amendment” or his “representation fell below an objective standard


                                         -11-
of reasonableness.” Commonwealth v. McKee, 486 S.W.3d 861, 867 (Ky. 2016)

(quoting Strickland, 466 U.S. at 687-88). And, prejudice occurs where “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” McKee, 486 S.W.3d at 867

(quoting Strickland, 466 U.S. at 694). A motion made pursuant to RCr 11.42 must

specifically state the grounds for relief and the facts to support those grounds.

Stanford v. Commonwealth, 854 S.W.2d 742 (Ky. 1993). An RCr 11.42 motion is

properly denied without an evidentiary hearing if the allegations raised are

conclusively refuted upon the face of the record. Fuston v. Commonwealth, 217

S.W.3d 892, 895 (Ky. App. 2007).

             At trial, counsel’s defense theory centered upon Edmonds’ innocence

and an alternate perpetrator. However, trial counsel offered no proof in support of

such defense theory at trial. In Brandon Smith’s affidavit and accompanying

statement, he confessed to shooting both victims and explained that the victims had

previously taken $5,000 from him. Brandon Smith averred that he was at his

girlfriend’s home when a motor vehicle pulled up. Brandon Smith stated he

believed the occupants wanted to buy crack cocaine; however, when he

approached the vehicle, Brandon Smith recognized the three occupants. According

to Brandon Smith, two of the occupants (the victims) had previously stolen $5,000


                                         -12-
from him and left him naked. Brandon Smith averred that he shot both victims and

then tried to shoot Edmonds, but the gun was out of bullets. Brandon Smith

maintained that he and Edmonds briefly fought and Edmonds then ran away from

the crime scene.

             It is beyond cavil that Brandon Smith’s statements would have

constituted crucial evidence for Edmonds’ defense. Brandon Smith apparently

would have confessed to the murders and would have also explained Edmonds’

presence at the crime scene. Based on these factors, we cannot justify trial

counsel’s failure to call Brandon Smith as a witness at trial under the guise of trial

strategy. Clearly, Edmonds’ allegations are not refuted on the face of the record.

For these reasons, the circuit court erred by not conducting an evidentiary hearing

to determine whether trial counsel rendered ineffective assistance for failing to call

Brandon Smith as a witness at trial.

             As to Edmonds’ remaining contention concerning counsel’s failure to

call him as a witness in his own defense, Edmonds fails to state what his testimony

would have been at trial. Mere conclusory allegations of ineffective assistance of

trial counsel are insufficient to support relief under RCr 11.42. Wedding v.

Commonwealth, 468 S.W.2d 273, 274 (Ky. 1971).

             Accordingly, we vacate in part and remand for the circuit court to

conduct an evidentiary hearing to determine if trial counsel rendered ineffective


                                         -13-
assistance by failing to call Brandon Smith as a witness at trial. We view all other

contentions of error to be without merit.

             For the foregoing reasons, we affirm in part, vacate in part, and

remand for proceedings consistent with this Opinion.

             ALL CONCUR.

BRIEF FOR APPELLANT:                        BRIEF FOR APPELLEE:

Maureen Sullivan                            Daniel Cameron
Louisville, Kentucky                        Attorney General of Kentucky
                                            Frankfort, Kentucky

                                            Matthew R. Krygiel
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                        -14-